Case 5:18-cr-00258-EJD Document 806-7 Filed 05/27/21 Page 1 of 20




      Exhibit 39
5/26/2021                  Case   5:18-cr-00258-EJD
                            Ex-Theranos                       Document
                                        CEO Elizabeth Holmes says 'I don't know'806-7      Filed
                                                                                600-plus times     05/27/21 Pagedeposition
                                                                                               in never-before-broadcast 2 of 20tapes - ABC News

                               VIDEO            LIVE       SHOWS             C O R O N AV I R U S




            Ex-Theranos CEO Elizabeth Holmes                                                                                 Top Stories

            says 'I don't know' 600-plus times in                                                                            Multiple killed, injured in
                                                                                                                             shooting at transit facility
            never-before-broadcast deposition tapes                                                                          2 minutes ago


            Elizabeth Holmes has pleaded not guilty to wire fraud charges.                                                   Idaho couple charged with
                                                                                                                             murder
            By Taylor Dunn, Victoria Thompson, Rebecca Jarvis, and Ashley Louszko                                            May 26, 5:09 AM
            January 23, 2019, 7:12 PM • 30 min read
                                                                                                                             10-month-old baby killed in
                                                                                                                             attack by family's 2 Rottweilers:
                                                                                                                             Police
                                                                                                                             May 26, 6:49 AM


                                                                                                                             3 arrested in Italy funicular
                                                                                                                             crash; clamp deactivated brake
                                                                                                                             2 hours ago


                                                                                                                             Police declare riot in Portland as
                                                                     
                                                                                                                             protesters mark 1 year since
                                                                                                                             George Floyd's death
                                                                                                                             May 26, 7:59 AM




               11:32


              How Elizabeth Holmes sold the idea of Theranos to employees, investors: Part 1
              Holmes' technology promised to run hundreds of tests from just a drop or two of blood, but it wa...Read More


            It was the summer of 2017 and Elizabeth Holmes, once the youngest female
            self-made billionaire, was sitting across from 12 attorneys as the Securities
            and Exchange Commission investigated whether she helped orchestrate an
            "elaborate, years-long fraud."

            The testimony, obtained by ABC News "Nightline," has never been                                                      ABC News Live
            broadcast until now.

                                                           Advertisement




                                                                                                                             24/7 coverage of breaking news and live events




https://abcnews.go.com/Business/theranos-ceo-elizabeth-holmes-600-times-broadcast-deposition/story?id=60576630                                                                1/19
5/26/2021               Case   5:18-cr-00258-EJD
                         Ex-Theranos                       Document
                                     CEO Elizabeth Holmes says 'I don't know'806-7      Filed
                                                                             600-plus times     05/27/21 Pagedeposition
                                                                                            in never-before-broadcast 3 of 20tapes - ABC News




            "Did it concern you that a number of tests weren't working on Theranos'
            devices?" an SEC attorney asked Holmes.

            "I know that we made mistakes," Holmes replied.




                 Obtained by ABC News
             Theranos CEO Elizabeth Holmes is seen here during a July 11, 2017, deposition.



            Holmes has since settled with the SEC, with no admission of wrongdoing,
            but is now facing up to 20 years in prison, awaiting a criminal trial for
            charges of wire fraud and conspiracy to commit wire fraud. She has pleaded
            not guilty.

            Her story is a stunning fall from grace for the woman who was once poised
            to change the world. Her technology had promised to run hundreds of lab
            tests from just a drop or two of blood.

            It was a promise she would never fulﬁll.



            "Not only did they fool the investors, they fooled patients, they fooled
            doctors." Reed Kathrein, a partner at Hagens Berman who sued Theranos
            on behalf of investors, told ABC News' Rebecca Jarvis for "Nightline."

            In 2003, Holmes launched a company which she would come to name
            Theranos, a combination of the words "therapy" and "diagnostics." She
            oﬃcially dropped out of Stanford University during her second year of
            college to pursue her business full time.

            She wanted to create a portable device that could process any blood test
            with just a drop or two of blood from the ﬁnger. The ability do to a large


https://abcnews.go.com/Business/theranos-ceo-elizabeth-holmes-600-times-broadcast-deposition/story?id=60576630                                  2/19
5/26/2021               Case   5:18-cr-00258-EJD
                         Ex-Theranos                       Document
                                     CEO Elizabeth Holmes says 'I don't know'806-7      Filed
                                                                             600-plus times     05/27/21 Pagedeposition
                                                                                            in never-before-broadcast 4 of 20tapes - ABC News
            number of laboratory tests from a small amount of blood would
            revolutionize health care.

            "If you think about a newborn, for example in the hospital, who is having
            blood drawn repeatedly, certainly that newborn doesn't have a lot of blood
            to give... if you could get things from the amount of blood that you'd get
            from a ﬁnger stick, that would be something that would clearly advance the
            game," said Dr. Stephen Master, a pathologist who interviewed Holmes on
            stage in 2016 at the American Association for Clinical Chemistry’s Annual
            Scientiﬁc Meeting.




                 David Orrell/CNBC via Getty Images

             Elizabeth Holmes, Theranos CEO and the world's youngest self-made female billionaire, in an int...Read More



            Holmes hoped her technology could make Theranos the Apple of health
            care. Former employees and insiders say that she was obsessed with Steve
            Jobs and that she wanted to mimic him at every turn, from those signature
            black turtlenecks to recruiting his former number two, Avie Tevanian, who
            led the software team that developed Mac OS X.

                  (MORE: Ex-Theranos employees describe culture of secrecy at Elizabeth
                  Holmes' startup: ‘The Dropout’ podcast ep. 1)


            Tevanian said he was very impressed when he ﬁrst met Holmes. He joined
            Theranos' board of directors, but it wasn’t long before he said he started to
            see red ﬂags.

            "She'd prick her ﬁnger and then she would put blood on something and
            then she put it in the machine and then sometimes she would say... 'this
            part doesn't work anymore,' which was a little bit odd. But some of that you


https://abcnews.go.com/Business/theranos-ceo-elizabeth-holmes-600-times-broadcast-deposition/story?id=60576630                                  3/19
5/26/2021               Case   5:18-cr-00258-EJD
                         Ex-Theranos                       Document
                                     CEO Elizabeth Holmes says 'I don't know'806-7      Filed
                                                                             600-plus times     05/27/21 Pagedeposition
                                                                                            in never-before-broadcast 5 of 20tapes - ABC News
            expect to get from a startup that has a product that's not done, right?" he
            said in an interview with "Nightline." "But the problem was, it never got any
            better."




                 ABC News

             Avie Tevanian is seen here during an interview with "Nightline."



            Tevanian would raise a lot of concerns and questions with Holmes about
            the product and the direction of the company. It was something he quickly
            realized Holmes did not appreciate. He said she started to ignore him and
            eventually she had another board member, venture capitalist Donald Lucas
            Sr., ask him to resign, which he did.

            "I was done with Theranos," Tevanian said. "I had seen so many things that
            were bad, go on. I would never expect anyone would behave the way that
            she behaved as a CEO. And believe me I worked for Steve Jobs. I saw some
            crazy things. But Elizabeth took it to a new level.”

            Despite losing Tevanian, Holmes forged ahead but was running out cash
            and said she was considering doing an equity raise, essentially trying to
            ﬁnd new investors to buy into her company. The trouble with that was
            timing. This was in the midst of the Great Recession. Even companies that
            had been around for generations were struggling to get loans and many
            were going out of business, but Holmes found someone to help. In 2009,
            she got an enormous loan from a former software executive named Ramesh
            "Sunny" Balwani.




https://abcnews.go.com/Business/theranos-ceo-elizabeth-holmes-600-times-broadcast-deposition/story?id=60576630                                  4/19
5/26/2021               Case   5:18-cr-00258-EJD
                         Ex-Theranos                       Document
                                     CEO Elizabeth Holmes says 'I don't know'806-7      Filed
                                                                             600-plus times     05/27/21 Pagedeposition
                                                                                            in never-before-broadcast 6 of 20tapes - ABC News




                 Obtained by ABC News

             Ramesh "Sunny" Balwani is seen here during an August 2017 deposition.



            "I think it was about $20 million." Holmes recalled to the SEC in a never-
            before-aired deposition obtained by "Nightline."

            Balwani, who previously worked at Microsoft and Lotus, had made millions
            selling his technology company just before the dotcom bubble burst in the
            early 2000s. Unlike Holmes, who preferred the simplistic Apple aesthetic in
            all aspects of her life, Balwani was a ﬂashy entrepreneur. He drove
            expensive cars, one of which was a black Lamborghini with the vanity plate
            that read "VDIVICI" paying homage to Julius Caesar's' "Veni Vidi Vici"
            phrase, meaning "I came, I saw, I conquered."

            After loaning Theranos the money to stay aﬂoat, Balwani came on as the
            president and COO, becoming the most powerful person at the company
            after Holmes.

            "Did he have any qualiﬁcations in the lab testing business?" SEC attorney
            Jessica Chan asked Holmes in the deposition.

            "He did not," Holmes replied.

            "Or in pathology or anything like that?" Chan asked.

            "Not to my knowledge," Holmes said.




https://abcnews.go.com/Business/theranos-ceo-elizabeth-holmes-600-times-broadcast-deposition/story?id=60576630                                  5/19
5/26/2021               Case   5:18-cr-00258-EJD
                         Ex-Theranos                       Document
                                     CEO Elizabeth Holmes says 'I don't know'806-7      Filed
                                                                             600-plus times     05/27/21 Pagedeposition
                                                                                            in never-before-broadcast 7 of 20tapes - ABC News




                 Obtained by ABC News

             From left to right, Theranos CEO Elizabeth Holmes, Ramesh “Sunny” Balwani, her brother Christi...Read More



            Employees thought that Balwani seemed like an odd choice but together
            the pair embarked on a collaboration that would be a game changer for the
            company: a partnership with Walgreens.

                  (MORE: 'Nightline' documentary, podcast: 'The Dropout,' the story of Elizabeth
                  Holmes, Theranos)


            In her deposition in front of the SEC, Holmes said they were interested in
            partnering with Walgreens because of their retail footprint. At the time the
            drugstore giant had more than 8,000 stores and if Theranos could get its
            technology into every single one, that would mean being on almost every
            street corner in the country.

            According to Walgreens, Theranos ﬁrst approached them by email in 2010,
            selling the promise of an innovative technology that would revolutionize
            blood testing. They said they had developed on-site devices that can run
            "...any blood test in real-time for less than half the cost of central lab tests."

            Walgreens saw the chance to be at the forefront of something huge and the
            potential to make millions or even billions of dollars in revenue. After a
            number of negotiations, they cut a $140 million deal with Theranos.

            By 2013, the company had opened its ﬁrst Theranos Wellness Center in Palo
            Alto, California, and by the following year they had expanded to Arizona.
            Holmes became a media darling, making the rounds on the conference
            circuit, doing TEDMED talks and appearing on the cover of magazines. She
            was interviewed by former President Bill Clinton on stage at the Clinton


https://abcnews.go.com/Business/theranos-ceo-elizabeth-holmes-600-times-broadcast-deposition/story?id=60576630                                  6/19
5/26/2021               Case   5:18-cr-00258-EJD
                         Ex-Theranos                       Document
                                     CEO Elizabeth Holmes says 'I don't know'806-7      Filed
                                                                             600-plus times     05/27/21 Pagedeposition
                                                                                            in never-before-broadcast 8 of 20tapes - ABC News
            Global Initiative and appeared on almost every major television network.
            She even launched a ﬂashy advertising campaign with Academy Award-
            winning ﬁlmmaker Errol Morris.

            Adding to the media fascination was the all-star board of government
            heavyweights that Holmes had assembled. It included former Secretaries of
            State George Shultz and Henry Kissinger, former Secretaries of Defense
            James Mattis and William Perry, former U.S. Senators Bill Frist and Sam
            Nunn, and former U.S. Navy Oﬃcer Admiral Gary Roughead.




                 Obtained by ABC News

             Former U.S. Senators Bill Frist (left) and former U.S. Navy Officer Admiral Gary Roughead (right)... Read More



            Former Theranos employee Michael Craig told "Nightline," "I remember a
            friend of mine said your board, looks like you guys are ready to take over
            the world not start a medical device company."

            By 2014, Theranos is valued at nearly $10 billion dollars and with the media
            attention plus the impressive board of directors, Theranos had attracted
            high-proﬁle investors including the founders of Walmart($150 million),
            media mogul Rupert Murdoch ($125 million) and The DeVos family,
            including now Education Secretary Betsy DeVos ($100 million).

            But for all the hype on the outside, on the inside things weren’t going as
            planned. According to employees there at the time, the technology still
            wasn’t working.

            "It really started to eat me up inside," former Theranos lab associate Erika
            Cheung told "Nightline." "They really violated the basic and simple
            principle that I had guiding me as a scientist, as just a human being."

https://abcnews.go.com/Business/theranos-ceo-elizabeth-holmes-600-times-broadcast-deposition/story?id=60576630                                  7/19
5/26/2021               Case   5:18-cr-00258-EJD
                         Ex-Theranos                       Document
                                     CEO Elizabeth Holmes says 'I don't know'806-7      Filed
                                                                             600-plus times     05/27/21 Pagedeposition
                                                                                            in never-before-broadcast 9 of 20tapes - ABC News
            Cheung started at Theranos after graduating from the University of
            California-Berkeley in 2013. She remembered being excited about joining
            the company and working for Holmes. She was not only inspired by the
            prospect of changing the world but also potentially making health care
            more accessible and aﬀordable.




                 ABC News

             Former Theranos employee Erika Cheung is seen here during an ABC News interview.



            "Being bright eyed and out of university, that was pretty appealing, pretty
            exciting for me, and everyone I had interviewed with was just as excited
            and just as enthused about the products and services as I was," Cheung
            recalls.

            She started out in the research and development lab but quickly moved
            into the clinical lab where patient samples were being processed. It wasn’t
            long before she started to realize that something didn’t seem right.

            Cheung said that the quality controls on the machines kept failing.

                  (MORE: Theranos founder Elizabeth Holmes settles with SEC in alleged
                  'elaborate, years-long fraud')


            "How it was handled totally blew me away... they took out data points,"
            Cheung said.

            Pathologist Dr. Stephen Master explained why alleged cherry-picking of
            data is extremely problematic.

            "Imagine that your machine is actually failing half the time... if you keep
            rerunning your quality control... eventually you'll ﬁnd those happy times
https://abcnews.go.com/Business/theranos-ceo-elizabeth-holmes-600-times-broadcast-deposition/story?id=60576630                                  8/19
5/26/2021              Case  5:18-cr-00258-EJD
                        Ex-Theranos                       Document
                                    CEO Elizabeth Holmes says              806-7
                                                              'I don't know'           Filed
                                                                             600-plus times    05/27/21 Pagedeposition
                                                                                            in never-before-broadcast 10 of 20
                                                                                                                             tapes - ABC News

            when it seemed to work and you'll tell me that everything's working
            perfectly. But that other half of the time patient results might be being
            released and that's going to be wrong," he said.

            But despite these failures, Cheung said Theranos was still processing
            patient samples and that a supervisor instructed her not to speak up. As she
            saw these problems escalate without being addressed, Cheung eventually
            left the company only seven months after she started, and later ﬁled a
            formal complaint with regulators.

                  (MORE: Youngest Self-Made Female Billionaire Elizabeth Holmes in Harsh
                  Spotlight Amid Theranos' Criminal Probe)


            Breast cancer survivor Sheri Ackert was one of the patients whose results
            were processed incorrectly by Theranos. Ackert lived outside of Phoenix,
            Arizona, and had worked in health care administration for over 30 years. As
            a cancer survivor, she would have her blood tested regularly and was
            recommended to try a Theranos lab by her doctor.




              2:36


             Sheri Ackert told "Nightline," "No one from Theranos ever called me to apologize" after she said s...Read More


            When Ackert received her Theranos results, the amount of an estrogen
            hormone called estradiol was alarming. As someone who was
            postmenopausal, Ackert said she should have little to no estradiol and the
            result was over 300. Ackert called her oncologist's oﬃce.

            "The nurse called me back and she said I’m so sorry that’s not good... If
            you’ve got an estrogen level of a 35-year-old there could be a tumor growing
            somewhere." Ackert told "Nightline."

            Even more alarming, the Theranos results didn’t indicate that something
            was at a potentially high and dangerous level for a postmenopausal woman.
            After surviving breast cancer and going through a bilateral mastectomy, the
            thought of having a tumor was unbearable.




https://abcnews.go.com/Business/theranos-ceo-elizabeth-holmes-600-times-broadcast-deposition/story?id=60576630                                  9/19
5/26/2021              Case  5:18-cr-00258-EJD
                        Ex-Theranos                       Document
                                    CEO Elizabeth Holmes says              806-7
                                                              'I don't know'           Filed
                                                                             600-plus times    05/27/21 Pagedeposition
                                                                                            in never-before-broadcast 11 of 20
                                                                                                                             tapes - ABC News




                 ABC News

             Sheri Ackert, a breast cancer survivor, spoke with ABC News about her experience getting a Ther...Read More



            "I will never forget that day," she said.

            Her doctor told Ackert to go in for more for tests, but this time
            recommended a non-Theranos lab.

            "It was about a week later I got the call from my doctor and he said
            congratulations your estrogen is basically nonexistent," Ackert said.

            The Theranos tests had been oﬀ by hundreds of points.

            "No one from Theranos ever called me to apologize. No one," Ackert said.
            "And in my opinion, that's the least you can do when you mess up so badly
            with someone who potentially has a cancer recurrence and they’re worried,
            stressed out and you ignore it. You just totally ignore it."

            Many inside the walls of Theranos said they knew of problems but that they
            were scared to speak up because of the company's culture of fear. However
            there was one unlikely whistleblower who was willing to take the risk: Tyler
            Shultz.




https://abcnews.go.com/Business/theranos-ceo-elizabeth-holmes-600-times-broadcast-deposition/story?id=60576630                                  10/19
5/26/2021              Case  5:18-cr-00258-EJD
                        Ex-Theranos                       Document
                                    CEO Elizabeth Holmes says              806-7
                                                              'I don't know'           Filed
                                                                             600-plus times    05/27/21 Pagedeposition
                                                                                            in never-before-broadcast 12 of 20
                                                                                                                             tapes - ABC News




              1:00


             Tyler Shultz, the grandson of George Shultz, one of Theranos' former board members, says CEO E...Read More


            Shultz is the grandson of George Shultz, the former Secretary of State who
            was also a Theranos board member. He had met Holmes while he was still
            in college at Stanford University. In a deposition obtained by "Nightline,"
            Shultz recalled being impressed with Holmes’s vision, so much so that after
            graduation he wanted to work for the company. In fall 2013, he started as a
            research engineer at Theranos but it wasn’t long before he said his
            impression of Holmes changed.

            "I wasn’t impressed by her management skills and I felt like she was very
            manipulative," Shultz said in the deposition.

            Of Holmes, he said, "She’s really good at telling you what you need to hear
            to keep going. She deﬁnitely she did that a lot with my grandfather... she
            would just feed him... things that were completely factually not true."

            One of the major falsehoods that Holmes told to his grandfather, he said,
            was that Theranos devices could run hundreds of blood tests from a single
            drop of blood.

            "My grandfather would go get a Theranos test done, and he would have a
            needle in his arm... and there’d be some excuse why there needed to be a
            venous draw for him, but for everyone else it’s a ﬁnger prick and he
            continued to buy into that." Shultz said in his deposition.

            Another issue, Shultz said, was that the majority of Theranos tests weren’t
            even run on actual Theranos devices but rather on third party,
            commercially available, modiﬁed and unmodiﬁed machines.

            "While I was working there we only ran seven tests on the Theranos
            devices," Shultz said in the deposition.

            When questioned under oath in this deposition as to whether Holmes knew
            at the time that Theranos could not run all of those tests, Shultz deﬁnitively
            answered, "Yeah she knew."

            But what Shultz said really bothered him, and other Theranos employees,
            was that of the tests that were being run on Theranos devices, many
            produced inaccurate results.

            "I think that at the end of the day, everyone was concerned that we were not
            giving patients the right results," Shultz said.

            Shultz said he eventually decided he would raise his issues directly to
            Holmes. He had a personal relationship with her because of his grandfather
            and was hoping that she would be receptive. After attempting to set up a
            formal meeting, he settled for an email outlining his concerns.


https://abcnews.go.com/Business/theranos-ceo-elizabeth-holmes-600-times-broadcast-deposition/story?id=60576630                                  11/19
5/26/2021              Case  5:18-cr-00258-EJD
                        Ex-Theranos                       Document
                                    CEO Elizabeth Holmes says              806-7
                                                              'I don't know'           Filed
                                                                             600-plus times    05/27/21 Pagedeposition
                                                                                            in never-before-broadcast 13 of 20
                                                                                                                             tapes - ABC News

            According to an email obtained by "Nightline," Shultz received a message
            later that evening from Holmes that said, "Tyler these are very, very serious
            comments and allegations that you’re making." She added that she "will
            have to have the teams go through this line by line, so it will take some time
            before I get back to you on this."

            But rather than a follow-up from Holmes, Shultz received an email,
            obtained by "Nightline," from Sunny Balwani.

            In the email, Balwani wrote in part: "...The reckless comment... based on
            absolute ignorance is so insulting to me that had any other person made
            these statements, we would have held them accountable in the strongest
            way. The only reason I have taken so much time away from work to address
            this personally is because you are Mr. Shultz’s grandson ... the only email
            on this topic I want to see from you going forward is an apology."

            Rather than an apology, Shultz sent his two-weeks notice and said he went
            to meet with his grandfather later that day to tell him that he had quit.

            "He said, 'They’re trying to convince me that you’re stupid, but they can’t
            do that. They can try to convince me that you're wrong and in this case I do
            believe you’re wrong,'" Shultz said.

            Shultz said that his grandfather went on to tell him that Theranos devices
            at that time were being used in medevac helicopters and in operating
            rooms.




                 Andrew Harrer/Bloomberg via Getty Images

             George Shultz, former U.S. treasury secretary and former U.S. secretary of state, speaks during an...Read More




https://abcnews.go.com/Business/theranos-ceo-elizabeth-holmes-600-times-broadcast-deposition/story?id=60576630                                  12/19
5/26/2021            Case  5:18-cr-00258-EJD
                      Ex-Theranos                       Document
                                  CEO Elizabeth Holmes says              806-7
                                                            'I don't know'           Filed
                                                                           600-plus times    05/27/21 Pagedeposition
                                                                                          in never-before-broadcast 14 of 20
                                                                                                                           tapes - ABC News

            "I remember saying that there is no way that could have been true because
            the devices were barely working in the walls of Theranos." Shultz said in
            the deposition.

            Having made no progress with his grandfather, Shultz eventually took his
            concerns to John Carreyrou, a Wall Street Journal investigative reporter
            and author of a book on Theranos called "Bad Blood: Secrets and Lies in a
            Silicon Valley Startup." But it wasn’t long before Theranos got wind of it
            and attempted to use George Shultz to silence his grandson.

            "Tyler showed up at his grandfather's place... and he thinks he is going to
            talk just to his grandfather." Carreyrou told "Nightline."

            Tyler Shultz said in his deposition that he tried to reiterate his concerns to
            his grandfather again, but that George Shultz continued to believe Holmes.

            "And then, he just says, 'again whatever the case may be, will you just sign
            this one page document to make everything go away?' And I said, 'yeah, I
            will deﬁnitely sign that.' And he said, 'well there are two Theranos lawyers
            here right now, can I go get them?'" Shultz said in his deposition.

            Tyler Shultz said he learned only then that there were two Theranos
            lawyers waiting in another part of his grandfather’s house.

            "I was totally surprised," Shultz said in his deposition.

            "Those two attorneys proceed to come down and are extremely aggressive
            with Tyler... they tried to get him to sign a document naming the [Wall
            Street] Journal’s other sources," Carreyrou told "Nightline."

            But according to Tyler Shultz, he never signed anything despite pressure
            from those around him.

            "My grandfather would say like, things like, 'your career would be ruined if
            this article comes out.'" Shultz said in his deposition.

            But in the end, thanks in large part to Tyler Shultz, Carreyrou was able to
            publish the ﬁrst of many explosive Theranos articles beginning on Oct. 15,
            2015. The ﬁrst article stated, among other claims, that the company "isn’t
            using its technology for all the tests it oﬀers" but instead, was using
            "traditional machines bought from companies like Siemens" to run the
            majority of its tests.

            After the publication, the fallout happened quickly. Within two weeks,
            Walgreens halted plans to open any new Theranos Wellness Centers. By
            January 2016, federal lab inspectors issued a warning that Theranos’ blood
            tests "pose immediate jeopardy to patient health and safety." Not long after
            the warning, federal regulators banned Holmes and Balwani from running
            a laboratory for two years.

            By May 2016, Theranos had voided tens of thousands of test results from
            the past two years. The following month, Forbes had cut Holmes' net worth
            from $4.5 billion to $0 and Walgreens terminated its contract with
            Theranos. By the end of the year, the company faced multiple lawsuits from
https://abcnews.go.com/Business/theranos-ceo-elizabeth-holmes-600-times-broadcast-deposition/story?id=60576630                                13/19
5/26/2021              Case  5:18-cr-00258-EJD
                        Ex-Theranos                       Document
                                    CEO Elizabeth Holmes says              806-7
                                                              'I don't know'           Filed
                                                                             600-plus times    05/27/21 Pagedeposition
                                                                                            in never-before-broadcast 15 of 20
                                                                                                                             tapes - ABC News

            patients, investors and Walgreens. It wasn't long before Holmes and
            Balwani found themselves in the throes of a federal government
            investigation.

            For three days in summer 2017, both Holmes and Balwani were questioned
            by the SEC. Holmes said the words "I don’t know" over 600 times.




              1:25


             Holmes responds to questions regarding claims she made about her now defunct biotech start-u...Read More


            The claims she had made about the capabilities of Theranos were put under
            the microscope and her carefully crafted narrative began to unravel.

            During her deposition, the SEC attorneys pressed Holmes on whether
            Theranos technology was ever "deployed in emergency rooms, hospitals,
            on the battleﬁeld or in medevac helicopters. They were claims she had
            made to board members like George Shultz. Her answer this time was "No."

            Holmes also was questioned on claims she made to the media. Speciﬁcally,
            the accuracy of telling the Fortune writer Roger Parloﬀ, for his cover story
            in 2014, that Theranos "oﬀers more than 200, and is ramping up to oﬀer
            more than 1,000 of the most commonly ordered blood diagnostic tests, all
            without the need for a syringe."

            Holmes’s response in her deposition: "Reading it now, I don’t think it is."

            Plus, there was another detail revealed that Holmes had been less
            forthcoming about: She admitted that she and Balwani had been living
            together and had engaged in a romantic relationship. It was something she
            admitted under oath but had kept from investors.

            Her brother Christian Holmes V said in his deposition, obtained by
            "Nightline," that the couple's relationship ended right around the time
            Balwani left the company in May 2016.

            As the alleged misrepresentations added up and Holmes’s grandiose vision
            versus reality became clear, the SEC brought its charges of fraud against
            Theranos, Holmes and Balwani. Balwani chose to ﬁght the charges but
            Holmes and the company reached a settlement without admitting any
            wrongdoing.



https://abcnews.go.com/Business/theranos-ceo-elizabeth-holmes-600-times-broadcast-deposition/story?id=60576630                                  14/19
5/26/2021              Case  5:18-cr-00258-EJD
                        Ex-Theranos                       Document
                                    CEO Elizabeth Holmes says              806-7
                                                              'I don't know'           Filed
                                                                             600-plus times    05/27/21 Pagedeposition
                                                                                            in never-before-broadcast 16 of 20
                                                                                                                             tapes - ABC News

            Their legal trouble continued when months later, the U.S. Department of
            Justice charged Holmes and Balwani with wire fraud and conspiracy to
            commit wire fraud. If convicted, they could both land in prison for up to 20
            years. Both Holmes and Balwani have pleaded not guilty.




                 Justin Sullivan/Getty Images

             Former Theranos founder and CEO Elizabeth Holmes (L) leaves the Robert F. Peckham U.S. Feder...Read More




https://abcnews.go.com/Business/theranos-ceo-elizabeth-holmes-600-times-broadcast-deposition/story?id=60576630                                  15/19
5/26/2021              Case  5:18-cr-00258-EJD
                        Ex-Theranos                       Document
                                    CEO Elizabeth Holmes says              806-7
                                                              'I don't know'           Filed
                                                                             600-plus times    05/27/21 Pagedeposition
                                                                                            in never-before-broadcast 17 of 20
                                                                                                                             tapes - ABC News




                 Justin Sullivan/Getty Images

             Former Theranos COO Ramesh Balwani (L) leaves the Robert F. Peckham U.S. Federal Court with...Read More



            By September 2018, the company was dissolved and some on Holmes'
            board began to see things diﬀerently.

            In a statement to "Nightline" regarding this report, George Shultz said: "The
            members of our family work to be loyal and supportive to one another and
            to the best of America’s values. Most have inspired others to listen to their
            better angels; and some have shown tremendous courage and integrity
            when faced with diﬃcult decisions or situations. Tyler’s handling of the
            troubling practices he identiﬁed at Theranos is an example. He did not
            shrink from what he saw as his responsibility to the truth and patient
            safety, even when he felt personally threatened and believed that I had
            placed allegiance to the company over allegiance to higher values and our
            family. I have learned -- from my experiences beginning in World War II, in
            private industry, and in the various public service positions I have been
            privileged to ﬁll – that the people in the ﬁeld are closest to the issues and
            are the best sources of wisdom whenever a problem arises. That was
            certainly the case here. Tyler navigated a very complex situation in ways
            that made me proud. He has been an example for the entire family, for
            which all of us are grateful. I want to recognize and congratulate Tyler for
            his great moral character."

            "I think it's probably the most interesting fraud case I've dealt with. Bernie
            Madoﬀ would be second... I think they're very similar people smart
            charming bullies." Reed Kathrein, a partner at Hagens Berman who sued
            Theranos on behalf of investors, told "Nightline."




https://abcnews.go.com/Business/theranos-ceo-elizabeth-holmes-600-times-broadcast-deposition/story?id=60576630                                  16/19
5/26/2021             Case  5:18-cr-00258-EJD
                       Ex-Theranos                       Document
                                   CEO Elizabeth Holmes says              806-7
                                                             'I don't know'           Filed
                                                                            600-plus times    05/27/21 Pagedeposition
                                                                                           in never-before-broadcast 18 of 20
                                                                                                                            tapes - ABC News




                 ABC News

             Reed Kathrein, a partner at Hagens Berman who sued Theranos and Holmes on behalf of investo...Read More



            Holmes and her counsel did not respond to our repeated requests for
            comment. But Sunny Balwani’s attorney, Jeﬀ Coopersmith, agreed to sit
            down with "Nightline" for his ﬁrst in-depth TV interview regarding
            Theranos.

            Coopersmith said that if he were to give Balwani a grade for his job at
            Theranos it would be "an A+ for dedication and eﬀort."

            "Obviously when we look at this after the after the fact it has been a
            business failure... And you know Mr. Balwani is very sorry about that... but
            that is not fraud," he added.




https://abcnews.go.com/Business/theranos-ceo-elizabeth-holmes-600-times-broadcast-deposition/story?id=60576630                                 17/19
5/26/2021              Case  5:18-cr-00258-EJD
                        Ex-Theranos                       Document
                                    CEO Elizabeth Holmes says              806-7
                                                              'I don't know'           Filed
                                                                             600-plus times    05/27/21 Pagedeposition
                                                                                            in never-before-broadcast 19 of 20
                                                                                                                             tapes - ABC News




                 ABC News

             Sunny Balwani's attorney Jeff Coopersmith is seen here during an interview with "Nightline."



            Coopersmith also asserted that "the company would have been a great
            success if it had been allowed to run." Adding, "The unfortunate thing is
            that, in our system of health care there's mistakes that are made every day.
            There's no perfect answer."

            To this day, Holmes, Balwani and the company deny any wrongdoing. They
            have both pleaded not guilty and are awaiting a criminal trial which could
            land them both in jail for up to 20 years.

            A trial date has not been set. But in the meantime, insiders say Holmes is
            currently in Silicon Valley, seeking funding for a new venture, while
            Balwani’s attorney, Coopersmith, says that "once acquitted...he will be free
            to pursue his hopes and dreams."

            Here more on "The Dropout," a six-part podcast series on the rise and fall
            of former Silicon Valley darling Elizabeth Holmes and her company
            Theranos. It is written and produced by Jarvis, Taylor Dunn and Victoria
            Thompson. Listen to "The Dropout" for free on Apple Podcasts, Google
            Podcasts, iHeartRadio, Spotify, Stitcher, TuneIn, the ABC News app, or
            your favorite podcast player.


                     Comments (69)




            Before You Go


https://abcnews.go.com/Business/theranos-ceo-elizabeth-holmes-600-times-broadcast-deposition/story?id=60576630                                  18/19
5/26/2021               Case  5:18-cr-00258-EJD
                         Ex-Theranos                       Document
                                     CEO Elizabeth Holmes says              806-7
                                                               'I don't know'           Filed
                                                                              600-plus times    05/27/21 Pagedeposition
                                                                                             in never-before-broadcast 20 of 20
                                                                                                                              tapes - ABC News
            New Cadillac's Finally On Sale
            All Things Auto | Search Ads | Sponsored




            These Cars Are So Loaded It's Hard to Believe They're So Cheap
            Luxury SUVs | Search Ads | Sponsored




            7 Discounts Seniors Only Get If They Ask
            The Wallet Watcher | Sponsored




            U.S. Surgeon: This Simple Trick Empties Almost Immediately Your Bowels
            Every Morning
            Gundry MD | Sponsored



            Roofers Tested 17 Gutter Guards… Here’s What They Discovered
            LeafFilter Partner | Sponsored                                                                            Learn More




            Senior Apartments Coming to Mc Lean (Take A Look At The Prices)
            Senior Living | Search Ads | Sponsored




            Husband and wife Chad and Lori Daybell indicted on multiple murder charges
            in killing of children, former wife


            Nebraska inmates' fight to wed ends after one of them dies




            Murphy Beds For Cheap
            Murphy Beds | Search Ads | Sponsored




            This game will keep you up all night!
            Hero Wars | Sponsored




            Camper Vans Ideal For All Types Of Travel
            All Things Auto | Search Ads | Sponsored




             ABC News Network       Privacy Policy   Your CA Privacy Rights   Children's Online Privacy Policy      Interest-Based Ads   About Nielsen Measurement   Terms of Use
                                                                               Do Not Sell My Info       Contact Us
                                                                   Copyright © 2021 ABC News Internet Ventures. All rights reserved.




https://abcnews.go.com/Business/theranos-ceo-elizabeth-holmes-600-times-broadcast-deposition/story?id=60576630                                                                      19/19
